11/26/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 16, 2019

      STATE OF TENNESSEE v. KETORRENCE EUGENE ROLLINS

                Appeal from the Criminal Court for Davidson County
                No. 2016-D-2167 Angelita Blackshear Dalton, Judge


                            No. M2018-02150-CCA-R3-CD


The defendant, Ketorrence Eugene Rollins, appeals his Davidson County Criminal Court
jury convictions of two counts of aggravated robbery, arguing that the evidence adduced
at trial was insufficient to sustain his convictions. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Jay Umerley (on appeal) and Michael Shaw Cunningham (at trial), Nashville, Tennessee
for appellant, Ketorrence Eugene Rollins.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy M. Hunter,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

             The Davidson County Grand Jury charged the defendant with one count of
the aggravated robbery of Jaret Johnson and one count of the aggravated robbery of
Joseph Fletcher.

               At the July 2018 jury trial, Jaret Johnson testified that around 1:00 a.m. on
July 22, 2016, while he was working as a sales associate at the Exxon Tiger Mart in
Green Hills, two black men entered the Tiger Mart with their faces completely covered
except for their eyes. One of the men had a gun and approached Mr. Johnson at the
register and said “give it up or you know what it is.” Mr. Johnson gave the man
approximately $100 from the register and his cellular telephone, and the perpetrators then
left the store. Mr. Johnson said that the men also “could have took some cigars or
something” from behind the register because he saw them “messing with those.” Mr.
Johnson said that he feared for his life during the robbery, stating “I didn’t want to get
shot over something stupid.” A customer was “in the back” of the store near the drink
cooler at the time of the robbery, but Mr. Johnson “wasn’t paying him any attention. I
was just focused on the guy who was with me.”

              The store was equipped with video surveillance cameras which captured the
events, and the jury viewed the video recordings. On the video, the man who demanded
that Mr. Johnson give him the money from the register could be seen wearing “[s]ome
white and black shoes.” That man was also wearing a “black or blue” bandana with “the
regular bandana print.” Also on the video, the perpetrators could be seen leaving the
store and getting into a white vehicle. Mr. Johnson said that he “knew it was a four-door
white car” but did not otherwise have any identifying information about the vehicle.

              During cross-examination, Mr. Johnson acknowledged that he could not
identify the two men who robbed him. He described the cigar boxes that the men
handled as “Cigarillos. . . . [that] come like two in a pack.” Mr. Johnson stated that both
men touched the door when they exited the store, and one man handled Mr. Johnson’s
cellular telephone. Mr. Johnson acknowledged that he did not see the perpetrators get
into the vehicle, but he “saw them go out the door and . . . saw the car drive off from the
store.”

               On redirect examination, Mr. Johnson identified a dark colored bandana in
a photograph as the one that the man with the gun wore “around his face.” He also
identified photographs of Tiger Mart bags and the type of cigars that were kept behind
the register at his store. Mr. Johnson stated that a person who could be seen on the video
approaching the store but leaving before entering returned later to talk with police. Mr.
Johnson stated that that person walked to the store from “some apartments across the
street” and did not arrive or leave in the white vehicle.

             During re-cross examination, Mr. Johnson acknowledged that the pattern
on the bandana was not unique. He also acknowledged that the cigars seen in the
photograph could be purchased at any Tiger Mart.

              Joseph Fletcher testified that in the early morning hours of July 22, 2016,
he walked to the Tiger Mart from “down the road” to “get a drink.” While Mr. Fletcher
was “in the process of getting something to drink,” “a man came around in the building
and another guy came in and at that point I was told that it was a robbery, guns were
involved and to get on the ground and that was that.” One of the men approached Mr.
Fletcher, told him “it was a robbery” and to get on the ground. When Mr. Fletcher saw
                                            -2-
that the man had a gun, he “just turned and went straight down to the ground.” The man
demanded Mr. Fletcher’s wallet and cellular telephone, which Mr. Fletcher handed over.
Mr. Fletcher described the man as wearing a hood or a mask through which only his eyes
were visible; Mr. Fletcher also saw the man’s hand when he reached for Mr. Fletcher’s
wallet.

              During cross-examination, Mr. Fletcher stated that both perpetrators were
black men, but he could not otherwise identify them. Approximately 30 minutes after the
robbery, a police officer used ping location data to determine that Mr. Fletcher’s cellular
telephone was approximately one mile away. Officers returned Mr. Fletcher’s phone to
him, but he did not recover his wallet.

                Metro Nashville Police Department (“Metro”) Officer Marc Haugen
testified that he responded to the Exxon Tiger Mart to investigate an aggravated robbery.
He spoke with Mr. Johnson and Mr. Fletcher and developed a description of the
perpetrators. He also spoke with two other witnesses who approached the store while the
robbery was ongoing. After speaking with witnesses and reviewing the surveillance
camera footage, Officer Haugen determined that the suspects left the scene in a “four-
door white sedan, Chevrolet, with a temp tag.” Officer Haugen obtained a potential serial
number for certain bills that were taken in the robbery, and he recorded that number in
his incident report.

               On cross-examination, Officer Haugen testified that, in his notice to
dispatch, he described the suspects as two black males wearing dark hoodies and driving
a white four-door sedan with a temporary tag. Officer Haugen stated that another officer
lifted fingerprints from the door, a box of cigarillos, and Mr. Fletcher’s iPhone.

              Metro Officer Spencer Harris testified that in the early morning hours of
July 22, 2016, he “saw a white Chevy Cruz with its lights turned off doing an[] excessive
amount of speed cross right in front of me” and run a stop sign at a four-way stop on
Tucker Road in north Nashville. When Officer Harris turned to initiate a traffic stop, he
saw that the vehicle “had wrecked out, jumped over a road and hit a tree head-on.”
Officer Harris described what happened next:

             I saw smoke coming from the hood and I jumped out and
             there was an individual out front walking around the vehicle
             trying to get [a woman] . . . out and at that time I noticed what
             kind of vehicle, it had temporary tags and . . . I remember
             there being a be on the look-out for that vehicle being stolen
             and at that point . . . I was calling for back-up and I noticed
                                            -3-
              there were four occupants. Three were in the vehicle and the
              driver was out of the vehicle and the car started to ignite like
              it was going to catch on fire.

Officer Harris held the driver of the vehicle at gunpoint and instructed him to get on the
ground. Officer Harris then “got the lady out of the car and . . . back-up arrived” just as
“the fire started kindling and getting bigger.” Another passenger told Officer Harris that
“he was crippled,” but when Officer Harris “told him the car is on fire amazing[ly] he got
up and got out. He was able to walk out of the car.” After getting all of the occupants
out of the vehicle, Officer Harris detained them. The four occupants of the vehicle were
later identified as Dontae Ryans, Vonzellae Harris, Don’Quise Kelton, and the defendant.

              Inside the vehicle, Officer Harris saw “a couple of bandanas,” a Glock
pistol, and money. Ms. Harris also had a pistol in her purse. Officer Harris stated that he
detected the odor of marijuana emanating from the vehicle.

              On cross-examination, Officer Harris recalled that the description of the
robbery suspects that he heard on the radio was three black male occupants in a “white
Chevy Cruz with a temp tag.” Officer Harris identified the defendant as one of the
passengers that he helped out of the back seat of the vehicle. Officer Harris clarified that
when he saw the Glock pistol, it was lying on the ground “like right around the front
door” of the vehicle.

              Metro Officer Geoffrey Daugherty testified that, when he arrived at the
scene of the crash, he saw smoke and flames coming from the vehicle with three
occupants still inside and one “standing outside of the passenger side trying to help
someone get out.” Officer Daugherty assisted Officer Harris in getting the passengers out
of the vehicle and then he sprayed the fire with a fire extinguisher. While spraying the
vehicle, Officer Daugherty noticed money on the ground and inside of the vehicle, some
cigar wrappers, and a gun lying on the ground “right outside the driver’s side of the car.”
Officer Daugherty estimated that the site of the crash was approximately 15-20 miles
from the Exxon Tiger Mart where the robbery occurred.

              During cross-examination, Officer Daugherty clarified that the description
of the robbery suspects that he heard over the radio was of “three male blacks,” at least
two of whom had guns, and a “white four-door sedan.” When Officer Daugherty first
arrived at the crash site, he saw only smoke coming from the vehicle, but flames began
within 20 seconds of his arrival.

              Metro Crime Scene Investigative Officer Warren Fleak testified that he
                                            -4-
collected fingerprints from the Tiger Mart door, a cigar box, and “an iPhone that was
found away from the scene.”

               During cross-examination, Officer Fleak stated that when lifting a
fingerprint, he could not determine how old the fingerprint was because a “fingerprint
will remain until it is destroyed or contaminated,” but he agreed that a fingerprint is more
likely to be destroyed in high-traffic areas.

             Metro Detective Anthony Chandler testified that he collected a buccal swab
from the defendant pursuant to a search warrant for the defendant’s DNA.

               Metro Detective Zachariah Bevis testified that, during his investigation of
the robbery, he executed a search warrant for the defendant’s personal property, including
his shoes and socks, that was being held by the Davidson County Sheriff’s Office. He
said that the shoes “appear[ed] to match the shoes observed by one of the suspects in the
surveillance video collected from the robbery.” During his investigation, Detective Bevis
requested DNA testing on “a black bandana, a grey winter hat, and some black
sn[ea]kers, t-shirt and it looks like pants and a belt” that were all recovered from the
scene of the crash.

              Metro Officer Justin Cregan testified that, when processing the crash scene,
he photographed and collected “[c]igarillos and cash and a shopping bag” from inside of
the vehicle. He also photographed and collected a “dark colored bandana,” “a toboggan
like winter hat,” “a Glock .9mm pistol with an extended magazine,” “[c]amouflauge
pants,” and a black shirt that were all scattered on the ground outside of the vehicle.

               During cross-examination, Officer Cregan acknowledged that at least one
of the photographs that he took of the inside of the vehicle showed a dark colored
bandana with the same markings as the one that he photographed outside of the vehicle.
He stated that he did not collect the bandana from inside of the vehicle. Officer Cregan
testified that he collected all of the cash that he found at the scene, but he did not find a
bill with the serial number matching the potential serial number of a bill stolen from the
Tiger Mart.

             Metro Detective Erin Riley testified that the vehicle crash was reported
exactly one hour after the initial 9-1-1 call was made regarding the robbery. She
estimated that the crash site was “about 18 to 20 minutes” away from the Tiger Mart.
Although she did not respond to the crash site, Detective Riley learned that Mr. Kelton,
Mr. Ryans, and the defendant were transported to the hospital, but Ms. Harris was not.
Detective Riley said that it was common for perpetrators to dispose of wallets that are
                                             -5-
taken during a robbery “because that is an easy way to identify where that came from if
the suspects made contact with police later on.” Mr. Fletcher’s cellular telephone was
found along the roadside on the route from the Tiger Mart to the crash site. Mr.
Johnson’s cellular telephone was recovered the next day from the white sedan. In
speaking with witnesses at the Tiger Mart, Detective Riley learned that the suspects fled
in a “white Chevy Cruz” with “either a temp tag or some type of paper where the license
plate would normally affix to.” She also learned that at least one suspect was “carrying a
handgun with an extended magazine” and had taken White Owl cigarillos.

               The white sedan was searched the next day at the tow lot with the consent
of the owner, and officers found White Owl cigarillos, three cellular telephones, and “a
paisley print bandana.” Detective Riley stated that the bandana and shoes that one of the
perpetrators could be seen wearing in the surveillance video were also recovered.

              On cross-examination, Detective Riley testified that “two paisley
bandanas” were found during the investigation – one on the ground outside of the crashed
vehicle and one inside of the vehicle – but that only the bandana found on the ground was
collected. Detective Riley said that the defendant did not have a hooded sweatshirt in his
property at the jail. She also said that two guns were used in the commission of the
robbery, the Glock and a Keltec that was found in Ms. Harris’ purse, but that neither of
those guns were dusted for fingerprints. Detective Riley acknowledged that, of the
fingerprints collected at the robbery scene, none were a positive match to the defendant.
She stated that the description of the suspects that was dispatched over the police radio
was for three black males, including the two perpetrators and the driver of the white
Chevy Cruz. Detective Riley said that one of the men got into the front passenger seat of
the vehicle when leaving the Tiger Mart, but that Ms. Harris was in the front passenger
seat when the vehicle crashed.

                Metro Officer Jessica Davis, certified as a fingerprint identification expert,
testified that she compared several fingerprints lifted from the crime scene to those of the
defendant, Mr. Ryans, and Mr. Kelton. In these comparisons, Officer Davis determined
that all three subjects were excluded as possible contributors of several fingerprints lifted
from the door to the Tiger Mart, a White Owl cigar box, and an iPhone. Officer Davis
determined that other prints were “of no value,” meaning “that there was not enough or
sufficient ridge detail to make a comparison.” Officer Davis explained that it was
possible for someone to leave no fingerprint when touching an item or for multiple
fingerprints to be left on an item in such a way that they covered up other fingerprints.
Officer Davis said that she could not determine the timeframe of when a fingerprint had
been left.


                                             -6-
              During cross-examination, Officer Davis stated that the first lift card that
she compared to the subjects and listed as 001-01 on her report, contained three separate
impressions and that the defendant was excluded as the contributor of five total
individual prints. Officer Davis explained that fingerprints degrade over time and, as
such, it was more reliable to collect prints shortly after they had been made. Officer
Davis stated that latent fingerprints could be entered into the Automated Fingerprint
Identification System, a database of all fingerprints collected from individuals booked
into a Metro jail, to search for a match, but she did not do that in this case.

              Metro Crime Laboratory employee Rachel Mack, testifying as an expert in
DNA analysis, stated that she received buccal swabs from the defendant, Mr. Ryans, and
Mr. Kelton to establish their DNA profiles. She compared those DNA profiles to DNA
found on certain items collected during the investigation, including a black bandana, a
gray winter hat, a black t-shirt, and camouflage cargo pants. In her testing of the black
bandana and gray winter hat, Ms. Mack determined that the defendant was a match to the
major DNA profile found on those items. Ms. Mack explained that “[w]e reserve the
word match for full DNA profiles. That means that I have data at every location that I
am looking at and those two DNA profiles match at every location that we are looking
at.” The bandana and hat also had a minor DNA profile, but Ms. Mack was unable to
determine its source because “there was such a limited amount.” The DNA found on the
black shirt was consistent with that of Mr. Kelton.

              During cross-examination, Ms. Mack explained that the items she tested
indicated the presence of a major and a minor DNA profile, indicating the presence of
DNA of two different individuals. She was unable to determine the source of the minor
DNA profile on any item. Ms. Mack stated that she could not determine when DNA had
been deposited onto an item.

             The State rested, and the defendant did not testify and presented no proof.

              The jury convicted the defendant of the aggravated robberies of Mr.
Johnson and Mr. Fletcher. After a sentencing hearing, the trial court imposed an
effective sentence of 11 years’ incarceration. Following a timely but unsuccessful
motion for a new trial, the defendant filed a timely notice of appeal. In this appeal, the
defendant argues that the evidence is insufficient to support his convictions.

                               Sufficiency of the Evidence

               The defendant contends that the State failed to present sufficient evidence
to establish his identity as a perpetrator of these crimes. We disagree.
                                            -7-
              We review the defendant’s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 324 (1979) (superseded on other grounds); State v. Winters, 137 S.W.3d 641, 654
(Tenn. Crim. App. 2003). This standard applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of direct and circumstantial
evidence. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must
afford the State the strongest legitimate view of the evidence contained in the record as
well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

              “The identity of the perpetrator is an essential element of any crime.” State
v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789,
793 (Tenn. 1975)). Whether the State has established the defendant as the perpetrator of
the charged offenses beyond a reasonable doubt is “a question of fact for the jury upon its
consideration of all competent proof.” State v. Bell, 512 S.W.3d 167, 198 (Tenn. 2015)
(citing State v. Thomas, 158 S.W.3d 361 app. at 388 (Tenn. 2005)); accord State v.
Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982) (citing Stubbs v. State, 393
S.W.2d 150, 153 (Tenn. 1965)).

              Here, the State’s evidence established that, in the early morning hours of
July 22, 2016, two masked men entered the Exxon Tiger Mart in Green Hills and robbed
Mr. Johnson and Mr. Fletcher at gunpoint. At least one of the perpetrators used a black
paisley bandana to cover his face and wore white and black sneakers. The perpetrators
took the victims’ cellular telephones, Mr. Fletcher’s wallet, and cash and cigarillos from
the store and then fled in a white, four-door Chevrolet Cruz with a temporary tag. One
hour later, Officer Harris spotted a vehicle matching that description speed through a stop
sign and crash into a tree. The defendant was found in the vehicle along with Mr. Kelton,
Mr. Ryans, and Ms. Harris. At the crash scene, officers found a black paisley bandana
matching the one used by one of the perpetrators and containing the defendant’s DNA.
Officers also found a Glock with an extended magazine, Mr. Johnson’s cellular
telephone, over $200 in cash, and numerous packages of cigarillos. Mr. Fletcher’s
                                             -8-
cellular telephone was found on the side of the road along the route from the Tiger Mart
to the crash site. The defendant’s shoes matched the shoes worn by one of the
perpetrators as seen on the surveillance video.

              From these facts, a rational trier of fact could have found beyond a
reasonable doubt that the defendant was one of the men who robbed Mr. Johnson and Mr.
Fletcher at gunpoint at the Exxon Tiger Mart. Accordingly, sufficient evidence exists to
support the defendant’s convictions for aggravated robbery.

             Accordingly, the judgment of the trial court is affirmed.

                                                  _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -9-